FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 JESUS RAMIREZ-MEDINA, AKA                         No. 16-73325
 Javier Gonzalez,
                       Petitioner,                 Agency No.
                                                  A079-811-177
                     v.

 MERRICK B. GARLAND, Attorney                        OPINION
 General,
                      Respondent.

          On Petition for Review of an Order of the
              Board of Immigration Appeals

         Argued and Submitted November 18, 2021
                   Pasadena, California

                    Filed December 22, 2021

 Before: Kim McLane Wardlaw and Andrew D. Hurwitz,
  Circuit Judges, and Stephen R. Bough, * District Judge.

                   Opinion by Judge Hurwitz




    *
      The Honorable Stephen R. Bough, United States District Judge for
the Western District of Missouri, sitting by designation.
2               RAMIREZ-MEDINA V. GARLAND

                          SUMMARY **


                           Immigration

    Denying Jesus Ramirez-Medina’s petition for review of
a decision of the Board of Immigration Appeals, the panel
held that the phrase “an offense” in the cancellation of
removal statute at 8 U.S.C § 1229b(b)(1)(C) includes the
“[m]ultiple    criminal    convictions”   described    in
§ 1182(a)(2)(B).

    Under 8 U.S.C § 1229b(b)(1)(C), an alien who has been
“been convicted of an offense under [8 U.S.C.] section
1182(a)(2), 1227(a)(2), or 1227(a)(3)” is ineligible for
cancellation of removal. The BIA concluded that Ramirez
was ineligible for cancellation because he was removable
under § 1182(a)(2)(B), which covers aliens who have been
“convicted of 2 or more offenses . . . for which the aggregate
sentences to confinement were 5 years or more.”

    Ramirez contended that because the statutory
disqualification in § 1229b(b)(1)(C) is phrased in the
singular, his multiple offenses described in § 1182(a)(2)(B)
did not trigger ineligibility for cancellation. The panel
disagreed, relying on Gonzalez-Gonzalez v. Ashcroft, 390
F.3d 649 (9th Cir. 2004), in which this court concluded that
the most logical reading of § 1229b(b)(1)(C) was that the
cancellation bar applies to each of the disqualifying events
“described under” the cross-referenced provisions. The
panel concluded that the same logic applied here and that
§ 1229b(b)(1)(C)’s use of the singular “offense” did not
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
              RAMIREZ-MEDINA V. GARLAND                   3

require a different conclusion. The panel explained that the
Dictionary Act generally instructs that “words importing the
singular include and apply to several persons, parties, or
things.” 1 U.S.C. § 1. The panel also observed that its
interpretation accorded with that of the Fifth Circuit.

    Ramirez also argued that the BIA erred in finding that
his multiple convictions resulted in aggregated sentences of
at least five years because the agency relied on a criminal
record that he alleged did not relate to him. The panel
rejected that argument, explaining that the agency
reasonably concluded that Ramirez did not satisfy his burden
of showing that he had not been convicted of an offense that
made him ineligible for cancellation.


                       COUNSEL

Matthew Lorn Hoppock (argued), Hoppock Law Firm LLC,
Shawnee, Kansas, for Petitioner.

Timothy G. Hayes (argued), Trial Attorney; Andrew N.
O’Malley, Senior Litigation Counsel; Office of Immigration
Litigation, Civil Division, United States Department of
Justice, Washington, D.C.; for Respondent.
4             RAMIREZ-MEDINA V. GARLAND

                        OPINION

HURWITZ, Circuit Judge:

    The Immigration and Nationality Act allows an alien
who has been in the United States for ten years to seek
cancellation of removal upon a showing of good moral
character and exceptional hardship to a family member that
would result from removal. 8 U.S.C. § 1229b(b)(1). But the
Act provides that an alien who has “been convicted of an
offense under [8 U.S.C.] section 1182(a)(2), 1227(a)(2), or
1227(a)(3)” is ineligible for cancellation of removal. Id.
§ 1229b(b)(1)(C). The issue for decision is whether the
phrase “an offense” in § 1229b(b)(1)(C) includes the
“[m]ultiple     criminal    convictions”    described    in
§ 1182(a)(2)(B) that render an alien inadmissible. We hold
that it does.

                             I.

    Jesus Ramirez-Medina, a native of Mexico, entered the
United States without inspection in 1996. Between 2006 and
2008, Ramirez was convicted five times for driving on a
suspended license and driving under the influence. In 2009,
the Department of Homeland Security (“DHS”) initiated
removal proceedings. Ramirez conceded removability but
sought cancellation of removal, claiming exceptional
hardship to his two U.S. citizen children.

    DHS moved to pretermit Ramirez’s application for
cancellation. Citing a conviction for driving under the
influence and driving on a suspended license that had
occurred after the initiation of removal proceedings, DHS
contended that Ramirez was now ineligible for relief because
he had been “convicted of 2 or more offenses . . . for which
the aggregate sentences to confinement were 5 years or
              RAMIREZ-MEDINA V. GARLAND                     5

more.” 8 U.S.C. § 1182(a)(2)(B). As evidence of the new
offense, DHS submitted the charging document listing
Ramirez as the defendant and a 2013 judgment with the same
case number as the charging document, but which listed
“Reynardo Sampson Manning” as the defendant. Ramirez’s
counsel did not object to the introduction of the judgment
and acknowledged that Ramirez had signed it, but told the
Immigration Judge (“IJ”) that Ramirez’s criminal defense
attorney was in the process of confirming whether the
sentence shown on the document was accurate. The IJ
instructed Ramirez to submit materials confirming that the
document reflected the actual sentence “without delay.”

    Two months later, when no submission concerning the
2013 judgment had been received, the IJ issued an order
pretermitting Ramirez’s application for cancellation. The
Board of Immigration Appeals (“BIA”) dismissed
Ramirez’s appeal, holding that he had failed to establish that
he had not been convicted of offenses with an aggregate
sentence of at least 5 years. Acknowledging the incorrect
name on the 2013 judgment, the BIA noted that Ramirez did
not dispute the conviction itself and observed that the case
number on the judgment matched that on the complaint
naming Ramirez. The BIA rejected Ramirez’s argument that
§ 1182(a)(2)(B) is not a basis for ineligibility under
§ 1229b(b)(1)(C), relying on its decision in Matter of Pina-
Galindo, 26 I&N Dec. 423 (BIA 2014). This petition for
review followed.

                             II.

    An individual facing removal may ask the Attorney
General to “cancel” his order of removal if he proves that:
“(1) he has been present in the United States for at least
10 years; (2) he has been a person of good moral character;
(3) he has not been convicted of certain criminal offenses;
6             RAMIREZ-MEDINA V. GARLAND

and (4) his removal would impose an ‘exceptional and
extremely unusual’ hardship on a close relative who is either
a citizen or permanent resident of this country.” Pereida v.
Wilkinson, 141 S. Ct. 754, 759 (2021); 8 U.S.C.
§ 1229b(b)(1).

    However, conviction of “an offense under section
1182(a)(2), 1227(a)(2), or 1227(a)(3)” disqualifies an alien
for eligibility for cancellation of removal. 8 U.S.C.
§ 1229b(b)(1)(C). The three referenced provisions are
sections of the inadmissibility statute, 8 U.S.C. § 1182, and
the deportability statute, 8 U.S.C. § 1227. Section 1182(a),
relevant here, states that “aliens who are inadmissible under
the following paragraphs are ineligible to receive visas and
ineligible to be admitted to the United States.” Among the
“following paragraphs” is § 1182(a)(2)(B), which provides:

       Any alien convicted of 2 or more offenses
       (other than purely political offenses),
       regardless of whether the conviction was in a
       single trial or whether the offenses arose from
       a single scheme of misconduct and regardless
       of whether the offenses involved moral
       turpitude, for which the aggregate sentences
       to confinement were 5 years or more is
       inadmissible.

    At issue is whether the provision in § 1229b(b)(1)(C)
making an alien ineligible for cancellation of removal if
convicted of “an offense under section 1182(a)(2)” includes
the “offenses” described in § 1182(a)(2)(B). Ramirez
contends that because the statutory disqualification is
phrased in the singular, his multiple offenses do not trigger
ineligibility. We disagree.
                 RAMIREZ-MEDINA V. GARLAND                            7

    We addressed § 1229b(b)(1)(C) and its cross-reference
to the inadmissibility and deportability statutes in Gonzalez-
Gonzalez v. Ashcroft, 390 F.3d 649 (9th Cir. 2004). The
issue in that case was whether an inadmissible alien was
barred from seeking cancellation based on a conviction for
domestic violence, which is listed as one of several “general
crimes” in § 1227(a)(2) as a ground for deportation. See 8
U.S.C. § 1227(a)(2)(E)(i). Gonzalez argued that because he
was inadmissible, the listing of domestic violence in the
deportation statute did not apply to him and did not
disqualify him for eligibility for cancellation. Gonzalez-
Gonzalez, 390 F.3d at 652. We rejected that argument,
relying on the plain language and structure of
§ 1229b(b)(1)(C), which cross-references “a list of offenses
in three statutes, rather than the statutes as a whole.” Id. We
concluded that the “most logical reading” of
§ 1229b(b)(1)(C) is that the cancellation bar applies to each
of the disqualifying events “described under” the cross-
referenced provisions. Id. (cleaned up). Because “[e]ven an
inadmissible alien can commit the offense of domestic
violence as it is listed under § 1227,” we held that Gonzalez
was ineligible for cancellation of removal. Id. at 652–53.

    The same logic applies here. Section 1229b(b)(1)(C)
incorporates the whole of the cross-referenced provisions,
including each of their subparts. Id. Indeed, the actual
sections listed in the cancellation ineligibility statute,
8 U.S.C. §§ 1182(a)(2), 1227(a)(2), and 1227(a)(3), each
merely state that crimes described in following paragraphs
make an alien either inadmissible or deportable; the cross-
reference is thus necessarily not only to the introductory
language, but also to the following paragraphs. 1 At bottom,

    1
       Section 1182(a) provides that “[e]xcept as otherwise provided in
this chapter, aliens who are inadmissible under the following paragraphs
8                 RAMIREZ-MEDINA V. GARLAND

convictions for multiple offenses with aggregate sentences
of at least five years are plainly within the category of
offenses that bar cancellation.

     Section 1229b(b)(1)(C)’s use of the singular “offense”
does not require a different conclusion. The Dictionary Act
instructs that for “any Act of Congress, unless the context
indicates otherwise—words importing the singular include
and apply to several persons, parties, or things.” 1 U.S.C.
§ 1.      Section 1229b(b)(1)(C) explicitly refers to
§ 1182(a)(2), which itself states that an alien convicted of
any offense in the succeeding paragraphs is inadmissible.
See Gonzalez-Gonzalez, 390 F.3d at 652–53. Subsection
(a)(2)(B) is one of those succeeding paragraphs. This is
precisely the context in which the Dictionary Act is intended
to apply. See Niz-Chavez v. Garland, 141 S. Ct. 1474, 1482
(2021) (imagining a statute making it illegal to vandalize “a”
bank and explaining that “someone who vandalizes five
banks could not avoid prosecution on the ground that he
vandalized more than one”). 2



are ineligible to receive visas and ineligible to be admitted to the United
States.” Section 1182(a)(2) is entitled “Criminal and related grounds,”
and is followed by a series of paragraphs listing disqualifying crimes,
including § 1182(a)(2)(B) concerning convictions for multiple offenses
with aggregate sentences of more than 5 years. Similarly, § 1227(a)(2),
entitled “Criminal offenses,” is followed by a list of offenses that render
an alien deportable, and § 1227(a)(3), entitled “Failure to register and
falsification of documents,” is followed by a list of specific acts that give
rise to deportability.
    2
       Ramirez’s reliance on a draft version of § 1229b from a
Conference Committee Report, H.R. Rep. No. 104-828, at 213, 1996 WL
563320 (1996) is unpersuasive because the statute, as enacted, differs
from the draft. See Gonzalez-Gonzalez, 390 F.3d at 653.
              RAMIREZ-MEDINA V. GARLAND                      9

    Our interpretation of § 1229b(b)(1)(C) accords with the
opinion of the Fifth Circuit affirming the BIA’s decision in
Matter of Pina-Galindo. See Pina-Galindo v. Lynch,
803 F.3d 193 (5th Cir. 2015). Although the Fifth Circuit
opinion rested in part on deference to the BIA, it also rested
on the “plain language of § 1229b(b)(1)(C).” Id. at 195; see
also Lopez-Montesino v. U.S. Att’y Gen., 828 F. App’x 123,
125–26 (3d Cir. 2020) (applying § 1182(a)(2)(B) as a bar to
cancellation under § 1229b(b)(1)(C)).

                             III.

    Ramirez also argues that the BIA erred in finding that his
multiple convictions resulted in aggregated sentences of at
least five years because the agency relied on the 2013
judgment, a record “not clearly related to Ramirez.” We
reject this argument. We start with the premise that the
burden was on Ramirez to show that he had not been
convicted of the qualifying offenses. See 8 C.F.R.
§ 1240.8(d) (“If the evidence indicates that one or more of
the grounds for mandatory denial of the application for relief
may apply, the alien shall have the burden of proving by a
preponderance of the evidence that such grounds do not
apply.”); Pereida, 141 S. Ct. at 758 (“The INA expressly
requires individuals seeking relief from lawful removal
orders to prove all aspects of their eligibility. That includes
proving they do not stand convicted of a disqualifying
criminal offense.”). Substantial evidence supports the
agency’s determination that Ramirez did not satisfy that
burden.

   Although the 2013 judgment listed “Reynardo Sampson
Manning” as the defendant, the document had the same case
number as the complaint naming Ramirez. Significantly,
Ramirez did not argue to the IJ that he was not convicted in
2013 of the subject offense; his counsel acknowledged that
10            RAMIREZ-MEDINA V. GARLAND

Ramirez signed the judgment. Indeed, counsel simply asked
for time to clarify the sentence Ramirez received. And,
despite being given two months to submit additional
evidence concerning the 2013 judgment, Ramirez failed to
do so. Under these circumstances, the agency could
reasonably conclude that he had not proved his eligibility for
cancellation of removal.

     PETITION DENIED.